Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.25CL

NINETY-NINTH AMENDMENT

TO AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Ninety-ninth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

Whereas, pursuant to the Agreement, as more particularly described in that
certain Eighty-ninth Amendment to the Agreement, effective as of July 19, 2016
(CSG document no. 4111836) (the “89th Amendment”), and extended pursuant to that
certain Ninety-seventh Amendment to the Agreement, effective as of January 17,
2017 (CSG document no. 4114077) (the “97th Amendment” and, together with the
89th Amendment, the “Amendments”) CSG and Customer agreed that the Connected
Subscribers in the TWC Agreement (as defined in the Amendments) will be used for
the purpose of determining the total number of Connected Subscribers, combined,
under this Agreement and the TWC Agreement, for the limited purposes described
therein for the period from ****** *, ****, through January 31, 2017 (the
“******** ********* ********** Period”); and

 

Whereas, as a result of discussions between the parties, the parties agree to
amend the terms of the ******** ********* ********** Period.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date.

 

1.

Upon execution of this Amendment and pursuant to the terms and conditions of the
Agreement, which includes the Amendments, CSG and Customer agree that the
******** ********* ********** Period shall be amended such that the ********
********* ********** Period shall commence as of ****** *, ****, and shall
continue through February 28, 2017 (the “Amended ******** ********* **********
Period”).

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  SVP

 

Name:  Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, Secretary & General Counsel

 

Date:  2/10/17

 

Date:  2/13/17

 